Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not fully persuasive to overcome all of the rejections. 
The Terminal Disclaimers are acknowledged and overcome the double patenting rejections.
While some of the issues regarding the lack of clarity under 35 USC 112(b) are overcome, the claims still have issues therein. The applicant fails to indicate how the amendments overcome the rejections and fails to provide exemplary support to show what the metes and bounds of the rejected language supposedly refers.
The applicant argues that the prior art does not teach the claimed subject matter, however as addressed below, the arguments are not persuasive to overcome the rejections. Regarding does not disclose an RF array with a plurality of rings of radiating slots that interact with a feed wave to obtain desired scattering to generate a beam” which is contrary to the specific teachings and drawings of Goto et al wherein FIGs. 14 and 15 clearly show a plurality of rings of slots 1a responsive to energy being fed from the feed wave in S2.  The applicant continues with the statement that Goto et al do not show “where each of the radiating slots comprises metal overlaying a ground plane with liquid crystal (LC) between the metal of each of the radiating slots and the ground plane.” It is further noted that claim 2 proceeds with a further limitation that the RF array comprises a plurality of patches, each of which is co-located over and separated from a slot with a dielectric layer of liquid crystal between each slot and its associated patch, and thus such necessarily is encompassed by claim 1.  There does not appear to be support for such an arrangement as is now claimed in the specification as filed as set forth in the rejections below.  Notwithstanding, apparently, the argument for patentability is the use of an array of antenna elements that provide desired scattering using a plurality of patches co-located over each slot with a dielectric layer of liquid crystal between the slot and the patch. Thus, in brief, the applicant substantially argues for patentability on the basis of a layered antenna structure comprising a ground plane having a slot, a dielectric/metamaterial (liquid crystal), and a patch (metal) element. Contrary to the applicant’s assertion, such structure and its use are known in the art and do not represent anything new in the field antenna beam forming and control. Applicant argues that Goto et al do not disclose such, which was already acknowledged in the Office Action and therefore the rejection was directed under 35 USC 103 to the combination of the teachings of Chen and Haziza therewith.  The applicant summarily alleges that neither Chen nor Haziza meet the claim limitations but fails to 
The applicant further argues that the combination of Bily et al (‘399) in view of Goto et al (‘003) fail to teach the claimed subject matter since Bily et al is silent as to an RF array with a plurality of rings of radiating elements that interact with a feed wave to obtain a desired scattering to generate a beam (which according to the rejection, is shown by Goto et al) and wherein each of the radiating slots comprises metal overlaying a ground plane with liquid crystal between the metal and the ground plane.  The applicant summarily alleges that neither Bily et al nor Goto et al meet the claim limitations but fails to provide any evidence to support such a conclusion. However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As noted above, Goto et al clearly demonstrate the conventionality of the radial waveguide feed of a plurality of radiating slots, while Bily et al clearly suggest the use of any known waveguide feed [0018]. Thus, that aspect of the alleged distinction is clearly shown to be obvious and the applicant fails to provide any evidence to support an allegation otherwise.  Additionally, Bily et al disclose the use of an RF array of scattering elements, e.g. 102a, 102b, which “are adjustable scattering elements having electromagnetic properties that are adjustable in response to one or 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 sets forth that each radiating slot comprises “metal overlaying a ground plane with liquid crystal between the metal of each of the radiating slots and the ground plane.” Claim 2 includes the further limitation wherein the RF array further comprises “a plurality of patches wherein each of the patches is co-located over and separated from a slot in the plurality of slots with a dielectric layer of liquid crystal between each slot of the plurality of slots and its associated patch.” This embodiment which includes both a slot that comprises a multi-layer structure (which is questionable how a slot which conventionally is understood to be a hole/iris comprises these elements) as well as a further layer of liquid crystal between the above-described slot and a patch is not disclosed in the specification as filed and represents new matter that is required to be deleted.  The embodiment set forth by the amendment in combination with claim 2 is insufficiently described in the specification as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in light of the language directed to a plurality of slots wherein each slot comprises metal overlaying a ground plane with liquid crystal between the metal of each slot and the ground plane.  This language is confusing and lacks clarity. It is unclear how a radiating slot, which as understood in the art represents an iris/hole in a layer, comprises a multi-layer structure made up of a metal-liquid crystal-ground plane. It is unclear if the “ground plane” refers to the iris board in which the irises/slots are etched or something else.  The language is confusing since a reading of the specification appears to indicate that irises/slots are etched in an 
Claim 1 sets forth the language “wherein the radiating slots are tuned . . . by using a voltage from the controller” whereas claim 2 sets forth the language “each patch/slot pair being controlled based on the application of a voltage to the patch
 Claim 12 is not clearly written.  It is unclear what the metes and bounds of “applying a control pattern to control radiating slots” encompasses or is intended to mean. The language “of a plurality of a plurality of rings” remains unclear due to the duplication of the language.  The claim language is unclear since it is not understood if the single step of applying a control pattern, whatever that is supposed to encompass, (1) controls radiating slots, (2) generates a beam, (3) provides a desired scattering at a given frequency, and (4) dynamically reconfigures the beam. If so, the scope of the claim language is not clearly and distinctly defined since it is not apparent in what manner applying a control pattern is capable of performing each function. Thus, the metes and bounds of “applying a control pattern” fails to clearly and distinctly define the subject matter.
Specification
The disclosure is objected to because of the following informalities: The specification describes FIG. 4 in the following manner at [0041]: “FIG. 4 illustrates a side view of a patch antenna that is part of a cyclically fed antenna system. Referring to FIG. 4, the patch antenna is above dielectric 402 (e.g., a plastic insert, etc.) that is above the interstitial conductor 203 of FIG. 2A (or a ground conductor such as in the case of the antenna in FIG. 2B).” It would appear that the terminology “cyclically” is not the intent since there is nothing that is cyclical about the feed system.  
Appropriate correction is required.
Drawings
The drawings are objected to because the specification describes FIG. 3 in the following manner at [0043]: “FIG. 3 illustrates a top view of one embodiment of one patch antenna, or scattering element. Referring to FIG. 3, the patch antenna comprises a patch 301 collocated over a slot 302 with liquid crystal (LC) 303 in between patch 301 and slot 302.” The drawings fail to properly show the identifier “303”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (4,819,003) in view of Chen (6,664,867) and Haziza (7,466,269).
Goto et al disclose an antenna (see for example FIGs. 14 and 15 and the various modifications thereof, 7:43+) comprising a feed 3 which feeds an RF signal into a first layer S1 formed by metallic disc 2 and metallic plate 6 such that the RF signal propagates in a radially outward direction, a reflective member 4/C which reflects the RF signal into a second layer S2 formed by metallic disc 1 and metallic plate 6, and an antenna array in the form of slots 1a in metallic disk 1 that interacts with the reflected RF signal to generate an antenna beam pattern. Goto et al further describe the capability of delaying, e.g. tuning, the electromagnetic wave by using a corrugated metallic disk 1/2/6 or using various dielectric materials (12:3+).  FIG.s 40 and 41 show the modification of the coaxial feed to a cylindrical feed waveguide 9.  Terminal resistor 8 acts as an absorber to prevent reflection while peripheral 4 may also be designed in shape to prevent reflection of the fed power. The reflective member includes angle sections (top and bottom) for reflecting 90° and thus each represent 45° (13:55+).  
As best understood, the amended claim language appears to reflect a Goto et al (‘003) do not specify the inclusion of controlled patch elements being fed by the slots in the upper layer waveguide.
Chen disclose a radial line slot array antenna, see for example FIG. 2, including a radial waveguide 102 having a plurality of slots 130, 132, 134, 136 which are operably coupled to signal coupling elements 140, 142, 144 and 146 which are operably coupled to antenna elements 190, 192, 194 and 196 which effects tunable phase shifting of electromagnetic signals (2:27+).  The signal coupling elements positioned between the antenna element and its respective slot can be filled with a dielectric phase shifting material 258 across which a voltage may be applied to control the antenna pattern (6:52-7:45, e.g.).  Chen further teach the conventionality and desire to 
Haziza disclose the conventionality of an LCD as an effective dielectric for controlling the radiation.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Goto et al ('003) by the teachings of Chen by utilizing the radial line slot array to feed and control patch antenna elements in view of the conventionality of such as taught by Chen and provide a tunable antenna element that permits closely arranged arrays of small patch antenna elements (2:13-31, e.g.). Furthermore, Haziza show the conventionality of a liquid crystal material to control the radiation and beam formation of an antenna such as the resonance frequency and/or polarization in a similar environment which one of ordinary skill in the art would find obvious to use since such an arrangement reduces the cost and size of the antenna by not requiring the use of phase shifters and LNAs.  Additional subject matter does not represent any novel or unobvious modifications.  For example, as mentioned in the applicant’s specification, the coaxial pin having a 50 ohm impedance represents a conventional pin that is readily available, e.g. see own specification at [0020].
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bily et al (20120194399) in view of Goto et al (4,819,003).
Bily et al (20120194399) disclose the conventionality of a surface scattering antenna that provides adjustable radiation fields by adjustably coupling scattering elements along a wave-propagating structure, exemplifying such by disposing an electrically adjustable material, such as a liquid crystal, in proximity to the scattering elements. Specifically, a surface scattering antenna 100 includes a plurality of scattering elements 102a, 102b that are distributed along a wave-iris board 403 is a ground plane (conductor) with a number of slots” as taught in the applicant’s own specification wherein “the voltage across the scattering elements is controlled by adjusting the voltage applied between the patches and the ground plane, which in this context is the metallization on the top of the iris board.” (The conventionality of such arrangement is further shown by Killen et al cited as pertinent in the previous Office Action further showing the conventionality of such structure.)
While Bily et al state “the wave propagating structure 104 may be a parallel plate waveguide or any other structure capable of supporting the propagation of a guided wave or surface wave 105 along or within the structure,” Bily et al do not specify the claimed circular double layer feed structure.
Goto et al disclose the conventionality of a circular double layer feed structure to propagate a guided wave including an antenna (see for example FIGs. 14 and 15 and the various modifications thereof, 7:43+) comprising a feed 3 which feeds an RF signal into a first layer S1 formed by metallic disc 2 and metallic plate 6 such that the RF signal propagates in a radially outward direction, a reflective member 4/C which reflects the RF signal into a second layer S2 
It would have been obvious to one having ordinary skill in the art to modify Bily et al by substituting the circular double layer feed structure of Goto et al to propagate radio waves from a feed to antennas since its structure is capable of supporting the propagation of a guided wave or surface wave 105 along or within the structure, as suggested by Bily et al, and since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The dependent claims are shown by the combination and/or are obvious modifications to the artisan in the field of wave propagation for controlling an antenna.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646